  Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 1 of 31 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

MARK RIDENOUR Derivatively on Behalf
                                     )
of TIVITY HEALTH, INC.,
                                     )
                                     )
                  Plaintiff,
                                     )
v.
                                     )
                                     )
 KEVIN G. WILLS, SARA J. FINLEY,
                                     )
 ROBERT J. GRECZYN, JR., PETER A.
                                     )
 HUDSON, BETH M. JACOB, BRADLEY
                                     ) C.A. No.
 S. KARRO, PAUL H. KECKLEY,
                                     )
 BENJAMIN A. KIRSHNER, LEE A.
                                     )
 SHAPIRO, DAWN M. ZIER, ARCHELLE
                                     )
 GEORGIOU, DANIEL G. TULLY,
                                     )
 DONATO TRAMUTO, and ADAM C.
                                     )
 HOLLAND,
                                     )
                                     )
                  Defendants,
                                     )
-and-
                                     )
                                     )
TIVITY HEALTH, INC., a Delaware
                                     )
corporation,
                                     )
                                     )
                  Nominal Defendant.


                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff Mark Ridenour (“Plaintiff”), by his attorneys, submits this Verified Stockholder

Derivative Complaint for Violations of Securities Laws, Breach of Fiduciary Duty, Waste of

Corporate Assets, and Unjust Enrichment. Plaintiff alleges the following on information and belief,

except as to the allegations specifically pertaining to Plaintiff which are based on personal

knowledge. This complaint is also based on the investigation of Plaintiff’s counsel, which

included, among other things, a review of public filings with the U.S. Securities and Exchange

Commission (“SEC”) and a review of news reports, press releases, and other publicly available

sources.




                                                1
  Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 2 of 31 PageID #: 2




                           NATURE AND SUMMARY OF THE ACTION

       1.       This is a stockholder derivative action brought by Plaintiff on behalf of Nominal

Defendant Tivity Health, Inc. (“Tivity” or the “Company”) against members of its board of

directors (the “Board”) and members of upper management. The wrongdoing alleged herein has

caused substantial damage to Tivity’s reputation, goodwill, and standing in the business

community and has exposed Tivity to substantial potential liability for violations of federal

securities laws and the costs associated with defending itself. The violations of the law outlined

herein have damaged Tivity in the form of, among other things, millions of dollars in losses to the

Company’s market capitalization.

       2.       This is a shareholder derivative action that seeks to remedy wrongdoing committed

by Tivity’s directors and officers from March 8, 2019 through the present (the “Relevant Period”).

       3.       Tivity provides fitness, nutrition, and social connection solutions in the United

States. Tivity initiated the acquisition of Nutrisystem, Inc. (“Nutrisystem”) in November 2018

(“the Nutrisystem Acquisition”). The Company touted that the Nutrisystem Acquisition would

improve the Company’s business prospects and result in “meaningful value” for Tivity

shareholders.

       4.       The Nutrisystem Acquisition was finalized on March 8, 2019, at a purchase price

of around $1.3 billion. After the Nutrisystem Acquisition, the Company assured investors that

Nutrisystem was smoothly being incorporated into the Company’s nutrition business. The

transition was, in actuality, far from harmonious. There were a multitude of problems associated

with the Nutrisystem Acquisition that only became known to the investing public nearly a year

later on February 19, 2020, when Tivity revealed less than impressive financial results for the last

quarter of 2019, disclosing an impairment of around $377 million associated with the Company’s

Nutrition business.


                                                 2
  Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 3 of 31 PageID #: 3




        5.      Also on February 19, 2020, during a conference call, Robert Greczyn said the

Company’s nutrition business had “not worked out as well as planned” since the Nutrisystem

Acquisition. Mr. Greczyn confirmed Nutrisystem was performing “well below its potential.” In

response, the price of the Company’s stock fell 45%, from $22.93 per share at the close of trading

on February 19, 2020, to $12.50 per share at the close of trading on February 20, 2020.

        6.      During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make a multitude of materially false

and misleading statements and/or fail to disclose that: (1) Tivity’s integration of Nutrisystem into

the Company’s Nutrition segment was not proceeding as well as the Individual Defendants

purported, and consequently, the Nutrition segment was facing serious operational challenges; (2)

the foregoing issues would inevitably have a substantial negative impact on the Company’s

financial results and overall prospects; and (3) the Company failed to maintain internal controls.

As a result of the foregoing, the Company’s public statements were materially false and misleading

at all relevant times.

        7.      The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact. They also caused the

Company’s failure to maintain an adequate system of oversight, disclosure controls and

procedures, and internal controls over financial reporting. As a result, the Individual Defendants

are personally liable to the Company for breaching their fiduciary duties.

        8.      Additionally, the Individual Defendants allowed the Company to repurchase its

own stock at prices that were inflated due to the above misrepresentations. The Company

repurchased 78,258 shares of its common stock between June 2019 and February 2020 for

approximately $1.41 million. But for the misrepresentations, the stock would have been lower




                                                 3
  Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 4 of 31 PageID #: 4




than it was during that time, and the Company paid close to 1.4 times what it should have for

these stock repurchases.

       9.      Given the breaches of fiduciary duty by the Individual Defendants, most of whom

are Tivity’s current directors, their collective engagement in fraud, and their extensive business

and personal relationships with each other, these defendants cannot be considered disinterested

and/or independent directors. Therefore, demand would be futile against a majority of the Board,

as they cannot commence litigation against themselves on behalf of Tivity with any level of

disinterestedness.

       10.     As detailed herein, and in the federal securities class action in the Middle District

of Tennessee styled Strougo v. Tivity Health, Inc. et al., Case No. 3:20cv165, (the “Federal

Securities Class Action”), Tivity’s officers and directors substantially damaged the Company by

filing false and misleading statements that omitted material adverse facts.

                                    JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C.

§78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, and Section 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1) and raise a federal question pertaining to the

claims made in the Securities Class Actions based on violations of the Exchange Act. This Court

has supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a).

       12.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that would not otherwise have such jurisdiction.

       13.     This Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation incorporated in this District or he or she is an individual who has

minimum contacts with this District to justify the exercise of jurisdiction over him or her.


                                                 4
  Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 5 of 31 PageID #: 5




       14.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District

and Defendants have received substantial compensation in this District by engaging in various

activities that had an effect in this District. Venue is proper in this District because the Company

and the Individual Defendants have conducted business in this District and Defendants’ actions

have had an effect in this District.

                                             THE PARTIES

       Plaintiff

       15.     Plaintiff Mark Ridenour is and has continuously been a stockholder of Tivity during

the wrongdoing complained of herein.

       Nominal Defendant

       16.     Defendant Tivity Health, Inc. is a Delaware corporation with its principal executive

offices located at 701 Cool Springs Boulevard in Franklin, Tennessee 37067.

       Individual Defendants

       17.     Defendant Kevin G. Wills (“Wills”) is Tivity’s Chairman of the Board, and he has

served in this position since November 2015 and as a director since 2012. During the Relevant

Period, Defendant Wills received a compensation package totaling $310,007.

       18.     Defendant Sara J. Finley (“Finley”) has been a director of the Company since 2018.

Defendant Finley received $165,424 in compensation during the Relevant Period.

       19.     Defendant Robert J. Greczyn, Jr. (“Greczyn”) is a Tivity director and has been since

2015. Mr. Greczyn has served as Tivity’s interim chief executive officer (“CEO”) since February

2020. During the Relevant Period, Defendant Greczyn received $215,007 in compensation.

       20.     Defendant Peter A. Hudson, M.D. (“Hudson”) has been a Tivity Director since

2016. Defendant Hudson is also a member of Tivity’s Audit Committee. During the Relevant


                                                 5
  Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 6 of 31 PageID #: 6




Period, Defendant Hudson received $211,447 in compensation.

       21.      Defendant Beth M. Jacob (“Jacob”) is a Tivity director and has been since 2018.

Defendant Jacob is also a member of Tivity’s Audit and Compensation Committees. During the

Relevant Period, Defendant Jacob paid herself $171,371 in total compensation.

       22.      Defendant Bradley S. Karro (“Karro”) has been a Tivity director and has been since

2014. During the Relevant Period, Defendant Karro received $215,007 in compensation.

       23.      Defendant Paul H. Keckley (“Keckley”) has been director of the Company since

2014. Defendant Keckley is also the Chair of the Company’s Strategic Review Committee and a

member of the Nominating and Corporate Governance Committee. During the Relevant Period,

Defendant Keckley received $210,840.00 in compensation.

       24.      Defendant Lee A. Shapiro (“Shapiro”) has been a Company director and since

2015. Defendant Shapiro is also the Chair of the Company’s Audit Committee. During the

Relevant Period, Defendant Shapiro received $225,007 in compensation.

       25.      Defendant Daniel G. Tully (“Tully”) has been a Tivity director since August 2019.

       26.      Defendant Benjamin A. Kirshner (“Kirshner”) has been a Tivity director since

March 2019. Defendant Kirshner is also a member of the Nominating and Corporate Governance

and Strategic Review Committees.

       27.      Defendant Archelle Georgiou (“Georgiou”) is a former Tivity director and former

member of the Nominating and Corporate Governance and Strategic Review Committees during

the Relevant Period. During the Relevant Period, Defendant Georgiou received $212,924 in

compensation.

       28.      Defendant Adam Holland (“Holland”) is the Company’s chief financial officer

(“CFO”) and has been since June 2017. During the Relevant Period, Defendant Holland was paid




                                                6
  Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 7 of 31 PageID #: 7




$805,178.00 in total compensation.

       29.     Defendant Donato Tramuto (“Tramuto”)was the Company’s CEO from June 2014

until his resignation on February 19, 2020. During the Relevant Period, Defendant Tramuto was

paid $1,146,622 in total compensation.

       30.     Defendant Dawn M. Zier (“Zier”) is the former President and Chief Operating

Officer. Defendant Zier was also a former director from March 2019 until her mutual termination

effective December 4, 2019.

       31.     Collectively, Defendants Wills, Finley, Greczyn, Hudson, Jacob, Karro, Keckley,

Kirshner, Shapiro, Tully, Zier, Georgiou, Tramuto, and Holland are referred to herein as the

“Individual Defendants,” and together with the Company, the “Defendants.”

       32.     Defendants Wills, Finley, Greczyn, Hudson, Jacob, Karro, Keckley, Kirshner,

Shapiro, and Tully are referred to herein as the “Director Defendants.”

       33.     Defendants Hudson, Jacob, and Shapiro are referred to herein as the “Audit

Committee Defendants.”

       34.     Nominal Defendant, Tramuto, and Holland were also named as defendants in the

Federal Securities Class Action.

       35.     All defendants, except for Nominal Defendant Tivity, are collectively referred to

herein as the “Individual Defendants.”

       36.     The Individual Defendants, because of their positions with Tivity, possessed the

power and authority to control the contents of Tivity’s reports to the SEC, press releases, and

presentations to securities analysts, money and portfolio managers, and institutional investors.

Each of the Individual Defendants was provided with copies of the Company’s reports and press

releases alleged herein to be misleading prior to or shortly after their issuance, and each had the




                                                7
  Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 8 of 31 PageID #: 8




ability and opportunity to prevent their issuance or cause them to be corrected. Because of their

positions and access to material non-public information, each of the Individual Defendants knew

that the adverse facts specified herein had not been disclosed to and were being concealed from

the public and that the positive representations being made were then materially false and/or

misleading.

                                    SUBSTANTIVE ALLEGATIONS

       Background

       37.      In early December 2018, Tivity declared its intentions to acquire Nutrisystem, a

healthcare company. In a December 10, 2018 press release titled “Tivity Health to Acquire

Nutrisystem for $1.3 Billion in Cash and Stock,” the Company described the benefits of the

acquisition of Nutrisystem:

       -     Combination and increased scale will create unique new value proposition for
             shareholders, health plans, fitness partners, members and consumers - supporting
             healthier lifestyles and lowering medical costs
       -     With the addition of Nutrisystem, Tivity Health will deliver a unique “calories
             in and calories out” solution
       -     Expect double digit accretion to Tivity Health’s adjusted EPS in 2020 and
             beyond
       -     Significant potential for value creation with expected annual cost synergies of
             ~$30-35 million
       -     New business model with projected substantial cash flow to de-lever the balance
             sheet

       NASHVILLE, Tenn. and FORT WASHINGTON, Pa., Dec. 10, 2018
       /PRNewswire/ -- Tivity Health, Inc. (Nasdaq: TVTY), a leading provider of fitness
       and health improvement programs, and Nutrisystem, Inc. (Nasdaq: NTRI), a
       leading provider of weight management products and services, today announced
       that they have entered into a definitive agreement under which Tivity Health will
       acquire all of the outstanding shares of Nutrisystem for a combination of cash and
       stock. Under the terms of the agreement, which has been unanimously approved by
       the Boards of Directors of both companies, Nutrisystem shareholders will receive
       $38.75 per share in cash and 0.2141 Tivity Health shares for each share of
       Nutrisystem common stock. The transaction values Nutrisystem at an enterprise
       value of $1.3 billion and an equity value of $1.4 billion, or approximately $47.00
       per share. The implied stock consideration of $8.25 per Nutrisystem share is based
       on the volume-weighted average price of Tivity Health’s stock for the 10 days


                                                  8
  Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 9 of 31 PageID #: 9




       ended December 3, 2018. The implied transaction consideration of $47.00 per share
       represents a 30% premium based on the volume-weighted average price for
       Nutrisystem over the last five trading days.

       The combined company will be unique in offering, at scale, an integrated portfolio
       of fitness, nutrition and social engagement solutions to support overall health and
       wellness. Through this expanded portfolio, Tivity Health will be better positioned
       to address weight management – a major factor contributing to many chronic
       diseases. The diversification of Tivity Health’s portfolio and increased scale will
       benefit all the company’s stakeholders – including health plans, fitness partners,
       members and consumers – as these offerings support healthier lifestyles and can
       lower medical costs. Tens of millions of Americans are currently eligible for Tivity
       Health’s SilverSneakers®, Prime® Fitness, WholeHealth Living™ and flip50™
       programs, and millions of people have lost weight with Nutrisystem’s products,
       including Nutrisystem®, South Beach Diet® and DNA BodyBlueprint™.

       This transaction will also create meaningful value for Tivity Health’s shareholders
       through the addition of a new independent revenue stream, cost and revenue
       synergies, and significant potential growth opportunities. The combination of
       Tivity Health’s and Nutrisystem’s highly trusted brands and strong marketing and
       data analytics expertise will allow the combined company to increase awareness
       and member enrollment and engagement across all consumer audiences. The
       acquisition of Nutrisystem will further elevate Tivity Health as a leading health and
       wellness company offering comprehensive fitness, nutrition and social engagement
       solutions.

       38.     Analysts soon queried the Individual Defendants’ positive announcements about

the acquisition.

       39.     On December 10, 2018, research analyst Oppenheimer issued a report noting that

the acquisition “complicates an otherwise clean story that was focused on senior health and living,”

and that “investors are taking the ‘sell first and ask questions later’ approach as the deal takes away

near-term upside in favor of long-term potential.” The Oppenheimer report continued “we believe

management’s credibility affords them the opportunity to prove their bet will pay off.”

       40.     In connection with the acquisition of Nutrisystem, which was completed on March

8, 2019, the Company paid approximately $1.3 billion in cash and stock. Following the acquisition,

analysts continued to point out the negative aspects of the acquisition and their impact on the

Company’s prospects. On June 25, 2019, William Blair issued a report regarding the acquisition,


                                                  9
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 10 of 31 PageID #: 10




saying it was “the main culprit that drove the elimination of roughly half of the company’s market

capitalization over the past six months.” On August 8, 2019, Barrington Research issued a report

stating, “[t]he material balance sheet leverage (over $1 billion) that was taken on to do this deal

given the recent disappointing operational results at Nutrisystem. . . made this deal a bit of a head-

scratcher right out of the gate.”

       The Individual Defendants’ False and Misleading Statements regarding the
       Acquisition of Nutrisystem

       41.     The Relevant Period begins on March 8, 2019, when Tivity issued a press release

entitled “Tivity Health Completes Acquisition of Nutrisystem.” which stated:

       NASHVILLE, Tenn., March 8, 2019 /PRNewswire/ -- Tivity Health®, Inc.
       (Nasdaq: TVTY), a leading provider of fitness and health improvement programs,
       today announced that it has completed its previously announced acquisition of
       Nutrisystem, Inc., a leading provider of weight management products and services,
       for approximately $1.3 billion in cash and stock. With this acquisition, Tivity
       Health will be unique in offering, at scale, an integrated portfolio of fitness,
       nutrition and social engagement solutions to support overall health and wellness.

       Powerful Calories In + Calories Out Combination

       Tivity Health believes this powerful Calories In + Calories Out combination will
       offer a holistic approach to addressing critical health needs, lowering healthcare
       costs, and creating additional value for shareholders, health plans, fitness partners,
       members and consumers. The combined company will have a footprint of more
       than 75 million members eligible for Tivity Health’s SilverSneakers®, Prime®
       Fitness, WholeHealth Living™ and flip50™ programs and millions of consumers
       for Nutrisystem’s Nutrisystem®, South Beach Diet®, and DNA Body Blueprint™
       products, creating multiple opportunities to increase engagement across all brands.

       “We welcome Nutrisystem’s powerful brands and talented team to the Tivity
       Health family. Both Nutrisystem and Tivity Health have successful track records
       improving health, both in the lives of consumers and health plan members, as well
       as in the communities where we do business. That experience, coupled with our
       shared commitment to our varied stakeholders, will power successful execution on
       the many opportunities that lie ahead,” said Donato Tramuto, Tivity Health’s Chief
       Executive Officer. “Since announcing the transaction, we have received
       overwhelmingly supportive feedback from our health plan customers, members and
       fitness partners about their interest in the broad array of offerings of our combined
       company. Our integrated approach – which addresses many of the social
       determinants of health fundamental to wellness – includes fitness, nutrition and


                                                 10
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 11 of 31 PageID #: 11




       social isolation, and represents a powerful offering to support healthier lifestyles,
       combat chronic conditions and lower medical costs. Tivity Health is now a
       formidable player in where the market is going – moving away from merely ‘sick
       care’ toward fully addressing healthcare.”

       42.     On May 8, 2019, Tivity announced its financial results for the first quarter of 2019

(the “Q1 2019 Press Release”) wherein, Defendant Tramuto stated, regarding the Nutrisystem

acquisition:

       We closed our acquisition of Nutrisystem on March 8, 2019 and the Nutrition
       segment benefited from strong adjusted EBITDA, due to better than expected
       March program starts and timing of marketing spend. As a result of the successful
       media and digital strategy in the first quarter, we plan to leverage Nutrisystem’s
       media and marketing expertise to further increase enrollment and engagement in
       SilverSneakers and Prime Fitness.

       With respect to the Company’s Nutrition segment, the Company further stated:

       Segment Results

       ***

       Nutrition Segment – Revenue was $57.6 million, and Adjusted EBITDA was $13.3
       million for the 24-day period March 8, 2019 through March 31, 2019.

       “Our integration efforts are going well and we are on track to deliver the $9 million
       to $12 million of cost synergies for 2019 previously discussed,” said Adam
       Holland, Tivity Health’s Chief Financial Officer.

       43.     On May 9, 2019, Tivity filed a quarterly report on Form 10-Q with the SEC,

reporting in full the Company’s financial results for the quarter first quarter of 2019 (the “Q1 2019

10-Q”). In the Q1 2019 10-Q, Tivity said:

       On December 9, 2018, we entered into an Agreement and Plan of Merger (the
       “Merger Agreement”) with Nutrisystem, a provider of weight management
       products and services, and Sweet Acquisition, Inc., a wholly-owned subsidiary of
       Tivity Health (“Merger Sub”). The Merger Agreement provided that Merger Sub
       would merge with and into Nutrisystem, with Nutrisystem surviving as a wholly-
       owned subsidiary of Tivity Health (the “Merger”). The Merger was completed on
       March 8, 2019 (“Closing”). At Closing, except for certain excluded shares, each
       share of Nutrisystem common stock outstanding immediately prior to Closing was
       converted into the right to receive $38.75 in cash, without interest, and 0.2141 of a
       share of Tivity Health Common Stock (“Exchange Ratio”) (with cash payable in


                                                 11
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 12 of 31 PageID #: 12




       lieu of any fractional shares). Nutrisystem shares excluded from the conversion
       were those shares held by Nutrisystem as treasury stock and shares with respect to
       which appraisal rights have been properly exercised in accordance with the General
       Corporation Law of the State of Delaware.

       The acquisition of Nutrisystem enables us to offer, at scale, an integrated portfolio
       of fitness, nutrition and social engagement solutions to support overall health and
       wellness and to address weight management, chronic conditions, and social
       isolation. The fair value of consideration transferred at Closing was $1.3 billion
       (“Merger Consideration”), which includes cash consideration, the fair value of the
       stock consideration, and the fair value of the consideration for Nutrisystem
       equity awards assumed by Tivity Health that related to pre- combination services[.]

       44.     Attached as an exhibit to the Q1 2019 10-Q was a Certification pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) signed by certain Individual Defendants attesting, inter alia,

that “[t]he information contained in the [Q1 2019 10-Q] fairly presents, in all material respects,

the financial condition and results of operations of the Company.”

       45.     On August 8, 2019, Tivity filed a quarterly report on Form 10-Q with the SEC,

reporting in full the Company’s financial results for the quarter ended June 30, 2019 (the “Q2 2019

10-Q”). The Q2 2019 10-Q contained representations concerning the Nutrisystem Acquisition that

were similar to those above.

       46.     Attached as an exhibit to the Q2 2019 10-Q was a SOX Certification signed by

certain Individual Defendants, attesting, inter alia, that “[t]he information contained in the [Q2

2019 10-Q] fairly presents, in all material respects, the financial condition and results of operations

of the Company.”

       47.     On November 12, 2019, Tivity filed a quarterly report on Form 10-Q with the SEC,

reporting in full the Company’s financial results for the quarter ended June 30, 2019 (the “Q3 2019

10-Q”). The Q3 2019 10-Q contained representations concerning the Nutrisystem Acquisition that

were similar to those above.

       48.     Attached as an exhibit to the Q3 2019 10-Q was a SOX Certification signed by



                                                  12
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 13 of 31 PageID #: 13




certain of the Individual Defendants, attesting, inter alia, that “[t]he information contained in the

[Q3 2019 10-Q] fairly presents, in all material respects, the financial condition and results of

operations of the Company.”

       49.     The statements referenced above were materially false and misleading because the

Individual Defendants made and/or authorized the making of false statements and/or failed to

disclose that: (i) following the Nutrisystem Acquisition, Tivity’s Nutrition segment faced

significant operational challenges; (ii) the foregoing would foreseeably have a significant impact

on Tivity’s revenues; and (iii) as a result, the Company’s public statements were materially false

and misleading at all relevant times.

       The Truth Begins to Emerge

       50.     On February 19, 2020, Tivity issued a press release announcing the Company’s

financial results for the fourth quarter and year ended December 31, 2019. Tivity disclosed, inter

alia, that its “Nutrition segment had a disappointing end to 2019,” which included “a non-cash

impairment charge of $(377.1) million,” contributing to a net loss for the Company of $272.8

million in the fourth quarter. At the same time, Tivity announced the resignation of Defendant

Tramuto as the Company’s CEO, effective immediately.

       51.     In response to these disappointing financial results, the Company’s interim CEO,

Defendant Robert Greczyn, said “[a]dmittedly, the nutrition business has not worked out as well

as planned since the completion of the [Nutrisystem Acquisition] in March 2019.” Defendant

Greczyn said the Company’s Nutrition business was “performing well below its potential.”

Defendant Holland stated:

       Turning now to the Q4 results of Nutrition segment. Fourth quarter nutrition
       revenues came in at $113.7 million, a 12.2% decrease compared to the same
       quarter last year. This decline was primarily driven by a decrease in the DTC
       business, which includes both the Nutrisystem and South Beach Diet brands.



                                                 13
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 14 of 31 PageID #: 14




Defendant Holland further explained, that Tivity “recorded a noncash impairment charge of $240

million to lower the carrying amount of the Nutrisystem trade name.”

       52.     Later in the call, in response to an analyst question as to whether the Company’s

Board had “opened any strategic alternatives for Nutrisystem,” Defendant Wills said that while

the Company “remain[ed] committed to putting these two brands [Tivity and Nutrisystem]

together. . .we have been disappointed with the Nutrisystem performance. We believe there are a

number of reasons for that to include increased competition, some operational missteps, [and] lack

of innovation.”

       53.     Following these announcements, Tivity’s stock price fell $10.43 per share, or

45.49%, to close at $12.50 per share on February 20, 2020.

       The False and Misleading Proxy

       54.     In 2020, the Company filed a Schedule 14a with the SEC, which contained a Notice

of Shareholder Meeting (by order of the Board) and Proxy Statement (the “Proxy”).

       55.     First, the Proxy stated that:

          Our Code of Business Conduct applies to all employees (including officers) and
          non-employee directors (collectively, “colleagues”). The purpose of the Code
          of Business Conduct is to provide written standards that are reasonably designed
          to promote: honest and ethical conduct; full, fair, accurate, timely and
          understandable disclosure in reports and documents we file with the Commission
          and other public communications we make; compliance with applicable
          governmental laws, rules and regulations; prompt internal reporting of violations
          of the Code of Business Conduct; and accountability for adherence to the Code
          of Business Conduct, and to deter wrongdoing. A copy of our Code of Business
          Conduct, as well as any amendments thereto, is available on our website at
          www.tivityhealth.com. We intend to post any waiver of a provision of the Code
          of Business Conduct granted to any principal executive, financial, or accounting
          officers or any material amendment to the Code of Business Conduct on our
          website.

       56.     Second, the Proxy states “each of our committees are set forth in greater detail in

each of their respective charters, which are available under “Corporate Governance” accessible



                                               14
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 15 of 31 PageID #: 15




through the “Investors” link on the Company’s website at www.tivityhealth.com. The Company

believes that the Board leadership structure supports its role in risk oversight. There is open

communication between management and directors, and all directors are actively involved in the

risk oversight function.”

          57.      Third, the Proxy refers to the “Report of the Audit Committee.” In it, the Company

states:

                In accordance with its written charter adopted by the Board, the Audit
                Committee assists the Board in fulfilling its responsibility for oversight of the
                quality and integrity of our accounting, auditing and financial reporting
                processes and our systems of internal control. Management has primary
                responsibility for our financial statements and financial reporting process,
                including assessing the effectiveness of our internal control over financial
                reporting... The Audit Committee also reviewed and discussed the interim
                financial information contained in each quarterly earnings announcement and
                Quarterly Report on Form 10-Q with our Chief Financial Officer and our
                independent registered public accounting firm prior to public release of that
                information. On several occasions during fiscal 2019, the Audit Committee
                reviewed with our independent registered public accounting firm and our
                internal audit department, management’s processes to assess the adequacy of
                our internal control over financial reporting, the framework used to make the
                assessment, and management’s conclusions on the effectiveness of our internal
                control over financial reporting. Based on the above-mentioned review and
                discussions with management and our independent registered public accounting
                firm, the Audit Committee recommended to the Board that our audited financial
                statements be included in the Form 10-K for filing with the Commission. The
                Board has adopted a Charter of the Audit Committee, which is available on our
                website at www.tivityhealth.com.

          58.      The Proxy was false and misleading because, while it assures investors that Tivity’s

code of business conduct and its audit committee charter were followed during the preceding fiscal

year, the omissions and non-disclosures during the Relevant Period, as outlined herein, show that

the Board and upper management did not comply with the stated provisions of those documents

when filing public statements regarding the affairs of the Company with the SEC.


                                             FIDUCIARY DUTIES



                                                     15
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 16 of 31 PageID #: 16




       59.     By reason of their positions as officers and directors of the Company, each of the

Individual Defendants owed and continues to owe Tivity and its stockholders fiduciary obligations

of trust, loyalty, good faith, and due care and was/is required to use his/her utmost ability to control

and manage Tivity in a fair, just, honest, and equitable manner. The Individual Defendants

were/are required to act in furtherance of the best interests of Tivity and its stockholders to benefit

all stockholders equally and not in furtherance of their personal interest or benefit.

       60.     Each Individual Defendant owes and continues to owe Tivity, and its stockholders,

the fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets.

       61.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Tivity, were able to, and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein. Because of their executive and/or directorial

positions with Tivity, each of the Individual Defendants had knowledge of material, nonpublic

information regarding the Company. In addition, as officers and/or directors of a publicly held

company, the Individual Defendants had a duty to promptly disseminate accurate and truthful

information with regard to the Company’s business practices, operations, financials, financial

prospects, compliance policies, and internal controls so that the market price of the Company’s

stock would be based on truthful and accurate information.

       62.     To discharge their duties, the Individual Defendants were/are required to exercise

reasonable and prudent supervision over the management, policies, practices, and controls of the

financial affairs of the Company. The Individual Defendants were required to, among other things:

              (a)     ensure that the Company complied with its legal obligations and
       requirements—including requirements involving the filing of accurate financial
       and operational information with the SEC—and refrain from engaging in insider
       trading and other deceptive conduct;



                                                  16
    Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 17 of 31 PageID #: 17




               (b)    conduct the affairs of the Company in compliance with all
        applicable laws, rules, and regulations to make it possible to provide the highest
        quality performance of its business, avoid wasting the Company’s assets, and
        maximize the value of the Company’s stock;

               (c)    remain informed as to how Tivity conducted its operations, and,
        upon receipt of notice or information of imprudent or unsound conditions or
        practices, make a reasonable inquiry in connection therewith, and take steps to
        correct such conditions or practices and make such disclosures as necessary to
        comply with applicable laws; and

               (d)    truthfully and accurately guide investors and analysts as to the
        business operations of the Company at any given time.

        Duties Pursuant to the Company’s Code of Business Conduct and Ethics

        63.    The Individual Defendants, as officers and/or directors of Tivity, were bound by

the Company’s Code of Business Conduct1 (the “Code of Conduct”) which required the following:

           The Code of Business Conduct (“Code”) describes the standards by which we
           do business that flow from our values, best business practices, and applicable
           laws and regulations. The Code applies to all colleagues and to each Director on
           our Board of Directors.

           Accuracy of our Books and Records

           The deliberate falsification of Company contracts, reports or records is a serious
           and direct violation of the Code and may be a violation of law. Falsification of
           records consists of altering, fabricating, falsifying, forging or deliberately
           omitting any part of a document, contract or record for the purpose of gaining
           an advantage, or misrepresenting the value of the document,
           contract, or record.

           Colleagues must ensure that all disclosures in our periodic reports and
           submissions filed with the Securities and Exchange Commission (“SEC”) and
           other public communications are full, fair, accurate, timely, and understandable.

           Colleagues responsible for recording transactions or events into the Company’s
           records may not intentionally delay them, or intentionally record incorrect,
           incomplete or misleading information about any transaction or event.


1
 See Tivity Code of Business Conduct:
https://s22.q4cdn.com/106882444/files/doc_downloads/highlights/2019/10/Code-of-Conduct-10-
7-2019.pdf


                                                 17
    Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 18 of 31 PageID #: 18




           Other colleagues who are not responsible for recording transactions or events
           must ensure that all information submitted for recording is timely, accurate, and
           complete.

        64.    In addition to these duties, the Audit Committee Defendants owed specific duties

to Tivity under the Audit Committee Charter (the “Audit Charter”).2 Specifically the Audit Charter

provided for the following responsibilities of the Audit Committee Defendants to:

               to assist the Board in overseeing the accounting and financial reporting
               processes of the Company and the audits of the Company’s financial
               statements, the Company’s compliance with legal and regulatory
               requirements, the outside auditors’ qualifications and independence, and the
               performance of the outside auditors and of the Company’s internal audit
               function.

                                                      ***

               The Committee shall review and discuss with management and the outside
               auditors the annual audited and quarterly unaudited financial statements, the
               Company’s disclosures under “Management’s Discussion and Analysis of
               Financial Condition and Results of Operation”, and the selection,
               application and disclosure of critical accounting policies and practices used
               in such financial statements…The discussion of the financial statements and
               the related critical accounting policies and practices shall occur prior to the
               public release of such financial statements and the discussion of the related
               disclosure, including the “Management’s Discussion and Analysis of
               Financial Condition and Results of Operation”, shall occur prior to the filing
               of the Form 10-Q or 10-K. Additionally, based on such review and
               discussion, the Committee shall consider whether to recommend to the
               Board that the audited financial statements be included in the Company’s
               Annual Report on Form 10-K.

                                       BREACHES OF DUTIES

        65.    The conduct of the Individual Defendants complained of herein involves a knowing

and culpable violation of their obligations as officers and/or directors of Tivity, the absence of

good faith on their part, and a reckless disregard for their duties to the Company.


2
 See Tivity Audit Committee Charter at:
https://s22.q4cdn.com/106882444/files/doc_downloads/highlights/2019/Audit-Committee-
Charter-(Tivity-Health)-2019.pdf


                                                 18
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 19 of 31 PageID #: 19




       66.     The Individual Defendants breached their duty of loyalty and good faith by utterly

failing to implement a reasonable, relevant, meaningful, and well-constituted system of internal

controls, especially with respect to disclosure of material information regarding the Nutrisystem

Acquisition. The Individual Defendants also breached their duty of loyalty and good faith by

allowing the Company to cause, or by themselves causing, the Company to make improper

statements to the public and the Company’s stockholders. These unlawful practices wasted the

Company’s assets and caused Tivity substantial damage.

       67.     The Audit Committee Defendants had a duty to review the Company’s earnings,

press releases, and regulatory filings. The members of the Audit Committee breached their duty of

loyalty and good faith by approving the omission of material information, making the improper

statements detailed herein, and failing to properly oversee Tivity’s public statements and internal

control function.

       68.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of Tivity, were able to and did, directly or indirectly, exercise control over

the wrongful acts complained of herein. The Individual Defendants also failed to prevent the other

Individual Defendants from taking such illegal actions. In addition, as a result of Individual

Defendants’ improper course of conduct, the Company is now the subject of the Federal Securities

Class Action, which alleges violations of federal securities laws. As a result, Tivity has expended,

and will continue to expend, significant sums of money.

                                         DAMAGES TO TIVITY

       69.     The improper accounting practices have exposed the Company to myriad reputation

and financial damages, including but not limited to:

               (a)     Possible restatements and goodwill impairments;

               (b)     Liability arising from the Securities Class Action;


                                                  19
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 20 of 31 PageID #: 20




                (c)       The loss of credibility with customers and suppliers; and

                (d)    Legal and accounting costs associated with litigation, investigations and
                restatements.

                      DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

        70.     Plaintiff brings this action derivatively and for the benefit of Tivity to redress

injuries suffered, and to be suffered, because of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Tivity, waste of corporate assets, unjust enrichment,

and violations of Sections 14(a) and 20(a) of the Exchange Act, as well as the aiding and abetting

thereof.

        71.     Tivity is named solely as a nominal party in this action. This is not a collusive action

to confer jurisdiction on this Court that it would not otherwise have.

        72.     Plaintiff is, and has been continuously at all relevant times, a stockholder of Tivity.

Plaintiff will adequately and fairly represent the interests of Tivity in enforcing and prosecuting

its rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to

enforce and prosecute this action.

        73.     Plaintiff incorporates by reference and re-alleges each allegation stated above as if

fully set forth herein.

        74.     A pre-suit demand on the Board of Tivity is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following ten individuals: Defendants Finley,

Greczyn, Hudson, Jacob, Karro, Kirshner, and Tully, along with non-Defendants, Richard M.

Ashworth, Erin L. Russell, and Anthony M. Sanfilippo.

        75.     Plaintiff only needs to allege demand futility as to five of the ten Directors who are

on the Board at the time this action is commenced.

        76.     Demand is excused as to all of the above Director Defendants because each one of



                                                   20
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 21 of 31 PageID #: 21




them faces, individually and collectively, a substantial likelihood of liability as a result of the

scheme they engaged in knowingly or recklessly to make and/or cause the Company to make false

and misleading statements and omissions of material fact and causing the Company to pay 1.4

times the value of own stock (over $430,000 what it was actually worth). The above-mentioned

Director Defendants would be unable to impartially investigate the charges and decide whether to

pursue action against themselves and other Individual Defendants.

       77.     In complete abdication of their fiduciary duties, the Director Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the materially

false and misleading statements alleged herein. The fraudulent scheme was intended to make the

Company appear more profitable and attractive to investors. As a result of the foregoing, the

Director Defendants breached their fiduciary duties, face a substantial likelihood of liability, and

are not disinterested. Thus, demand upon them is futile and is excused.

       78.     Demand as to Director Defendants Finley, Greczyn, Hudson, Jacob, Karro,

Kirshner, and Tully is futile because they served as directors during the Relevant Period and

received and continue to receive compensation from the Company. During their service to the

Board, including in their capacities as members of the Board’s various committees, they each

conducted little, if any, oversight of the scheme to cause the Company to make false and

misleading statements outlined herein, consciously disregarded their duties to monitor such

controls over reporting and engagement in the scheme, and consciously disregarded their duties to

protect corporate assets. Therefore, these directors breached their fiduciary duties, face a

substantial likelihood of liability, and are not independent or disinterested.

       79.     Each of the above Director Defendants, individually and collectively, face a

substantial likelihood of liability as a result of their intentional or reckless approval of unnecessary




                                                  21
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 22 of 31 PageID #: 22




and harmful repurchases that caused the Company to overpay hundreds of thousands of dollars for

its own common stock during the Relevant Period. The above Director Defendants were aware or

should have been aware of the misinformation being disseminated about the Company, and yet

they approved the repurchases. Thus, the above-mentioned Director Defendants breached their

fiduciary duties, face a substantial likelihood of liability, and are not disinterested. Demand upon

them is futile and thus excused.

       80.     The abovementioned Director Defendants have longstanding business and personal

relationships with each other and the Individual Defendants which preclude them from acting

independently and in the best interests of the Company and its shareholders.

       81.     Defendants Finley and Karro both worked in senior roles at Caremark Rx and its

predecessor entities between 1998 and 2007, including as Senior Vice President and Assistant

General Counsel and as Executive Vice President, respectively. These conflicts of interest may

have negatively impacted Defendants Finley and Karro’s ability to adequately and independently

monitor the Company’s operations and internal controls or call into question the Individual

Defendants’ conduct. Thus, any demand on these Director Defendants would be futile.

       82.     Defendants Hudson, Jacob, and Shapiro served on the Company’s Audit

Committee during the Relevant Period. Under the Company’s Audit Committee Charter, the Audit

Committee Defendants were required to ensure the Company’s compliance with applicable laws

and regulations and to oversee the Company’s accounting and financial reporting processes and

the performance of the Company’s internal audit function. The Audit Committee Defendants did

not ensure the integrity of the Company’s financial statements and internal controls, as they were

required to do under the Audit Committee Charter, and instead allowed the Company to file false

and misleading financial statements with the SEC. Thus, the Audit Committee Defendants




                                                22
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 23 of 31 PageID #: 23




breached their fiduciary duties and are not disinterested, and demand is excused as to them.

        83.     In violation of the Code of Conduct, the Director Defendants conducted little, if

any, oversight of the Company’s internal controls over public reporting or of the Company’s

involvement in the Individual Defendants’ scheme to issue materially false and misleading

statements to the public and to facilitate the Individual Defendants’ violations of law, including

breaches of fiduciary duty, mismanagement, and violations of the Exchange Act. In violation of

the Code of Conduct, the above-named Director Defendants failed to comply with the law. Thus,

the above-mentioned Director Defendants face a substantial likelihood of liability and demand is

futile as to them.

        84.     The Individual Defendants’ conduct described herein and summarized above,

including the decision for the Company to allow the repurchases of its own stock, could not have

been the product of legitimate business judgment as it was based on bad faith and intentionally

reckless or disloyal misconduct. Therefore, none of the above-mentioned Director Defendants can

claim exculpation from their violations of duty pursuant to the Company’s charter (to the extent

such a provision exists). As a majority of the Directors face a substantial likelihood of liability,

they are self-interested in the transactions challenged herein and cannot be presumed to be capable

of exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as futile.

        85.     The acts complained of herein constitute violations of fiduciary duties owed by

Tivity’s officers and directors, and these acts are incapable of ratification.

        Insurance Considerations

        86.     The Directors may also be protected against personal liability for their acts of

mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’ liability

insurance if they caused the Company to purchase it for their protection with corporate funds, i.e.,


                                                  23
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 24 of 31 PageID #: 24




monies belonging to the stockholders of Tivity. If there is a directors and officers’ liability

insurance policy covering the Relevant Period, it may contain provisions that eliminate coverage

for any action brought directly by the Company against the Director Defendants, known as, inter

alia, the “insured-versus-insured exclusion.” As a result, if the Director Defendants were to sue

themselves or certain officers of Tivity, there would be no directors’ and officers’ insurance

protection. Accordingly, the Director Defendants cannot be expected to bring such a suit. On the

other hand, if the suit is brought derivatively, as this action is brought, such insurance coverage, if

such an insurance policy exists, will provide a basis for the Company to effectuate a recovery.

Thus, demand on the Director Defendants is futile and, therefore, excused.

       87.     If there is no directors’ and officers’ liability insurance, then the Director

Defendants will not cause Tivity to sue any other wrongdoers, since, if they did, they would face

a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       88.     Thus, for all the reasons set forth above, all of the Director Defendants, and, if not

all of them, at least a majority of Directors, cannot consider a demand with disinterestedness and

independence. Consequently, a demand upon the Board is excused as futile.

                                              FIRST CLAIM

                               Against the Individual Defendants
                        for Violations of Section 14(a) of the Exchange Act

       89.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       90.     The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,



                                                  24
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 25 of 31 PageID #: 25




or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          91.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

          92.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that no

proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

          93.   The Proxy also stated that the Company’s directors and employees, including its

principal executive officer, principal financial officer, principal accounting officer, and controller,

or persons performing similar functions, are subject to the Company’s Code of Conduct. The

Proxy was also false and misleading because, despite assertions to the contrary, Tivity’s

compliance with its respective codes of conduct were not followed, as the Individual Defendants

made and/or caused the Company to make the false and misleading statements discussed herein.

          94.   In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements contained

in the 2020 Proxy Statement was materially false and misleading. The misrepresentations and




                                                  25
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 26 of 31 PageID #: 26




omissions were material to Plaintiff in voting on the matters set forth for stockholder determination

in the 2020 Proxy Statement, including, but not limited to, election of directors, ratification of an

independent auditor, and the approval of executive compensation.

       95.     The false and misleading elements of the annual Proxy led to the re-elections of all

of the Director Defendants, allowing them to continue breaching their fiduciary duties to Tivity.

       96.     The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxies

       97.     Plaintiff on behalf of Tivity has no adequate remedy at law.

                                            SECOND CLAIM

                               Against the Individual Defendants
                        for Violations of Section 20(a) of the Exchange Act

       98.     Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       99.     The Individual Defendants, by virtue of their positions with Tivity and their specific

acts, were, at the time of the wrongs alleged herein, controlling persons of Tivity and officers and

directors who made the false and misleading statements alleged herein within the meaning of §

20(a) of the Exchange Act. The Individual Defendants had the power and influence, and exercised

same, to cause Tivity to engage in the illegal conduct and practices complained of herein.

       100.    Plaintiff on behalf of Tivity has no adequate remedy at law.

                                       THIRD CLAIM

                                 Against Individual Defendants
                                 for Breach of Fiduciary Duties

       101.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       102.    Each Individual Defendant owed to the Company the duty to exercise candor, good


                                                 26
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 27 of 31 PageID #: 27




faith, and loyalty in the management and administration of Tivity’s business and affairs.

        103.    Each of the Individual Defendants violated and breached their fiduciary duties of

candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

        104.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The Individual

Defendants intentionally or recklessly breached or disregarded their fiduciary duties to protect the

rights and interests of Tivity.

        105.    In breach of their fiduciary duties, the Individual Defendants caused the Company

to engage in the misconduct described herein.

        106.    In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure, controls, and procedures.

        107.    Also in breach of their fiduciary duties, the Individual Defendants willfully or

recklessly made and/or caused the Company to make false and misleading statements that failed

to disclose: that: (1) Tivity’s integration of Nutrisystem into the Company’s Nutrition segment was

not proceeding as well as the Individual Defendants purported, and consequently, the Nutrition

segment was facing serious operational challenges; (2) the foregoing issues would inevitably have

a substantial negative impact on the Company’s financial results and overall prospects; and (3) the

Company failed to maintain internal controls.

        108.    The Individual Defendants failed to correct and/or caused the Company to fail to

rectify any of the wrongs described herein or correct the false and/or misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company for

breaching their fiduciary duties.

        109.    The Individual Defendants had actual or constructive knowledge that the Company




                                                27
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 28 of 31 PageID #: 28




issued materially false and misleading statements, and they failed to correct the Company’s public

statements. The Individual Defendants either had actual knowledge of the misrepresentations and

omissions of material facts set forth herein or acted with reckless disregard for the truth in that

they failed to ascertain and disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of the Company’s securities.

       110.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein, and that

internal controls were not adequately maintained, or acted with reckless disregard for the truth, in

that they caused the Company to improperly engage in the fraudulent schemes and fail to maintain

adequate internal controls, even though such facts were available to them. Such improper conduct

was committed knowingly or recklessly and for the purpose and effect of artificially inflating the

price of the Company’s securities and engaging in insider sales. The Individual Defendants, in

good faith, should have taken appropriate action to correct the schemes alleged herein and to

prevent them from continuing to occur.

       111.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       112.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Tivity has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       113.    Plaintiff on behalf of Tivity has no adequate remedy at law.

                                       FOURTH CLAIM

                                 Against Individual Defendants
                                     for Unjust Enrichment



                                                 28
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 29 of 31 PageID #: 29




       114.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       115.    By their wrongful acts, violations of law, false and misleading statements, and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense and to the detriment of Tivity.

       116.    The Individual Defendants either benefitted financially from the improper conduct,

received unjust compensation tied to the false and misleading statements, received bonuses, stock

options, or similar compensation from Tivity tied to the performance or artificially inflated

valuation of Tivity, or received compensation that was unjust in light of the Individual Defendants’

bad faith conduct.

       117.    Plaintiff, as a stockholder and a representative of Tivity, seeks restitution from the

Director Defendants and seeks an order from this Court disgorging all profits— including benefits,

performance-based, valuation-based, and other compensation—obtained by the Individual

Defendants due to their wrongful conduct and breach of their fiduciary duties.

       118.    Plaintiff on behalf of Tivity has no adequate remedy at law.

                                           FIFTH CLAIM

                                 Against Individual Defendants
                                  for Waste of Corporate Assets

       119.    Plaintiff incorporates by reference and re-alleges each and every allegation set forth

above, as though fully set forth herein.

       120.    As a further result of the foregoing, the Company will incur many millions of

dollars of legal liability and/or costs to defend unlawful actions and engage in internal

investigations, and Tivity will lose financing from investors and business from future customers

who no longer trust the Company and its products.



                                                29
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 30 of 31 PageID #: 30




       121.    Because of the waste of corporate assets, the Individual Defendants are each liable

to the Company.

       122.    Plaintiff on behalf of Tivity has no adequate remedy at law.

                                        PRAYER FOR RELIEF

       123.           FOR THESE REASONS, Plaintiff demands judgment in the Company’s

favor against all Individual Defendants as follows:

       A.      Declaring that Plaintiff may maintain this action on behalf of Tivity, and

       that Plaintiff is an adequate representative of the Company;

       B.      Declaring that the Individual Defendants have breached and/or aided and

       abetted the breach of their fiduciary duties to Tivity;

       C.      Determining and awarding to Tivity the damages sustained by it because of

       the violations set forth above from each of the Individual Defendants, jointly and

       severally, together with pre- and post-judgment interest thereon;

       D.      Directing Tivity and the Individual Defendants to take all necessary actions

       to reform and improve its corporate governance and internal procedures to comply

       with applicable laws and protect Tivity and its stockholders from a repeat of the

       damaging events described herein, including, but not limited to, putting forward for

       stockholder vote the following resolutions for amendments to the Company’s

       Bylaws or Articles of Incorporation and the following actions as may be necessary

       to ensure proper corporate governance policies:

               1)     A proposal to strengthen the Board’s supervision of operations and

               develop and implement procedures for greater shareholder input into the

               policies and guidelines of the Board; and

               2)     A proposal to ensure the establishment of effective oversight of


                                                 30
 Case 1:20-cv-00973-UNA Document 1 Filed 07/22/20 Page 31 of 31 PageID #: 31




              compliance with applicable laws, rules, and regulations;

              3)       Awarding Tivity restitution from Individual Defendants;

              4)       Awarding Plaintiff, the costs and disbursements of this action,

              including reasonable attorneys’ and experts’ fees, costs, and expenses; and

              5)       Granting such other and further relief as the Court may deem just

              and proper.


Dated: July 22, 2020                             Respectfully submitted,

Of Counsel:                                      FARNAN LLP

Gregory M. Nespole                               /s/ Michael J. Farnan
LEVI & KORSINSKY, LLP                            Brian E. Farnan (#4089)
55 Broadway, 10th Floor                          Michael J. Farnan (#5165)
New York, NY 10006                               919 N. Market Street, 12th Floor
T. 212.363.7500                                  Wilmington, Delaware 19801
F. 212.363.7171                                  (302) 777-0300
gnespole@zlk.com                                 bfarnan@farnanlaw.com
                                                 mfarnan@farnanlaw.com

                                                 Attorneys for Plaintiff Mark Ridenour




                                               31
